ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_JUD_01_IN_02_EN.txt. 31

SEPARATE OPINION OF JUDGE NAGENDRA SINGH

While voting for the Judgment of the Court, I have felt that there are
certain aspects of the case which need to be emphasized.

(i) It appears from the Court’s Judgment that the object of intervention
is of great importance to a tribunal when applying the provisions of Article
62 of the Statute to the facts of a case. In this respect, Italy has demon-
strated a twofold aspect of its object in presenting its own request to the
Court. First, at the very outset, Italy has emphasized in the present pro-
ceedings before the Court that it is making no claim against either of the
two Parties and, furthermore, that it is not seeking a decision by the Court
to delimit its own areas of continental shelf. It has gone further even in
stating that it does not seek a decision declaring the principles and rules of
international law to be applicable to such a delimitation. The counsel for
Italy has stated precisely what Italy expects from the Court in the following
words:

“Italy is asking the Court . . . to take into consideration the interests
of a legal nature which Italy possesses in relation to various areas
claimed by the main Parties, or certain parts of those areas, and
accordingly . . . to ensure that they do not, when they conclude their
delimitation agreement pursuant of the Court’s judgment, include
any areas which, on account of the existence of rights possessed by
Italy, ought to be the subject either of delimitation between Italy and
Malta or of delimitation between Italy and Libya, or of a delimitation
agreement as between all three countries.” (Hearing of 25 January
1984. Emphasis added.)

If the intention was thus to apprise the Court of the areas of Italian concern
of which the Court should be cautioned and warned, so that the Judgment
does not trench on the sovereign rights and claims of Italy, it would appear
that such a purpose has been effectively served by the exercise which the
Court has undertaken under Article 62 of the Statute by giving a hearing
not only to Italy but also to the Parties to the dispute. There can be no
doubt that the Court has now been made fully aware of Italian interests
and where they lie so that there should be no possibility of it even inad-
vertently encroaching upon or undermining Italian claims and interests in
this case. In answer to the question asked by Judge de Lacharriére at the
hearings, the Italian written reply has given a precise answer defining the
four corners of the parameters of Italian interest which concern the Court
here. No tribunal could ever disregard this aspect, which has been effec-
tively presented by Italy. The Court in its Judgment has taken proper
precautions to safeguard the interests of Italy in paragraphs 42 and 43,

32
32 CONTINENTAL SHELF (SEP. OP. NAGENDRA SINGH)

with which J entirely agree. When the would-be intervener is not permitted
to be present before the Court, it becomes the bounden duty of the tribunal
to safeguard its rights and on no account to allow them to be downtrodden
in the adjudication of the dispute between the parties before the Court.
While pointing out this aspect, it is felt that the object of Italy in cautioning
the Court in this case has already been achieved inasmuch as the Court has
been warned how far to proceed in its delimitation. This is not to suggest
that the institution of intervention as embodied in Article 62 could ever be
reduced to the mere practice of giving a hearing to the applicant on the
point of admissibility of its request, because much more than a mere
preliminary hearing is contemplated by that article of the Statute. In
addition to the above there is also another consideration of vital impor-
tance which is mentioned in paragraph (ii) below.

The second aspect of the Italian pleading noted by the Court relates to
the role of the Court which Italy seemed to be asking the Court to
undertake in “defining”, “safeguarding”, “protecting” and “recognizing”
the rights of Italy which gives the appearance that the Court is required to
undertake an exercise in adjudication. This would certainly need a juris-
dictional link between the intervener and the Parties to the dispute, and I
agree with the Court’s finding that this aspect of the object of Italian
‘ intervention could not be met without a proper jurisdictional link between
Italy and Malta and Italy and Libya.

In short, therefore, both aspects of the Italian object of intervention are
met to the full extent that the Court could help to meet them. The purpose
of warning the Court as to the area of Italian concern has indeed been
totally fulfilled. Again, as far as the other aspect of the object of inter-
vention is concerned, which was to have Italian interests “recognized”,
“safeguarded” and “protected”, the Court has expressed its inability to
proceed without a jurisdictional link between the intervener and the Par-
ties to the dispute. In short, therefore, the Court has done its utmost in the
circumstances to meet the Italian viewpoint in so far as it was within the
limits prescribed by Article 62 of the Statute and could be accomplished
without a jurisdictional link and in the teeth of opposition from both
Parties to the dispute. The Court apparently has felt helpless when con-
fronted with the request relating to “recognition” of Italian nghts which
would involve the Court in an exercise in jurisdiction, and that could not be
undertaken without.the consent of the Parties to the dispute.

Thus, whatever the Court could offer to Italy within the limits of Article
62, and devoid of a jurisdictional link, would appear to have been offered
to Italy in this case. It is true, of course, that intervention has been refused,
but that does not in any way amount to an injustice. This indeed is the basic
reason for my voting for the Court’s Judgment, because even without
granting intervention to Italy the Court has duly emphasized that Italian
interests in the area will remain the paramount concern of the Court. In the
circumstances, the granting of intervention would not have added any-
thing to the process of cautioning the Court. On the other hand, agreeing to
the Italian request would have clearly resulted in making Italy subject to

33
33 CONTINENTAL SHELF (SEP. OP. NAGENDRA SINGH)

the obligations imposed by Article 59 on the parties before the Court. In
short, therefore, it would appear that the Court has given to Italy by this
Judgment all that it could be entitied to in the circumstances of this case,
and that, too, without holding it bound by the forthcoming judgment in the
Libya/ Malta case by virtue of Article 59. The net result should therefore
satisfy Italy.

(i) Furthermore, what I wish to emphasize relates to the need to allow
the would-be intervener to have access to the pleadings of the parties to a
dispute, because it does not answer the call of judicial propriety if the
would-be intervener is asked to plead, blindfold so to speak, without the
pleadings of the parties. This essential facility was denied to Malta in 1981
and now to Italy in this case, although it was pleaded by the Parties to the
present dispute that the applicant, having had its say when invoking
Article 62 of the Statute, need not be given a further hearing by way of
intervention as stipulated in Articles 82 to 85 of the Rules of Court. In
other words, it has been argued by the Parties that if the would-be inter-
vener was heard once it should suffice for the purpose of cautioning the
Court. If it was ever so, it would appear that the would-be intervener must
be supplied with the pleadings of the parties in order to have its full say
with a view to effectively warning the Court of its interests. It is true, of
course, that Parties objected in both these cases to their pleadings being
made available to the would-be intervener, but then they could not argue
that the applicant had had its full say in the matter. It would therefore
appear to be in the interests of the parties to a dispute to agree to make their
pleadings available to the would-be intervener in order that they may be
fully apprised of third party interests, of which the Court would also like
to be equally and fully informed. In the present case, the fact that the
pleadings of the Parties to the dispute were not made available to the
applicant weighs to the extent that, as a consequence, the applicant could
have failed to present to the Court as complete, clear and precise a state-
ment of its interests as might have been possible had it had access to those
pleadings. Such a statement is manifestly desirable also for the Court so as
to enable it to decide correctly on the admissibility of the intervention
itself. Thus, it is in the interests of justice that the would-be intervener
should have access to the pleadings of the parties to a dispute. However, I
am satisfied that in the present case, despite this lacuna, the Court has been
able to get a sufficient overall picture of the Italian interests to enable it to
come to a decision on the Application. Nevertheless, the aspect relating to
pleadings of parties being made accessible to the would-be intervener
should be borne in mind by ail concerned in future cases of interven-
tion.

(iti) Lastly, I wish to emphasize that despite the two negative decisions
of the Court in 1981 and in this case, the institution of intervention which
exists as enshrined in Article 62 of the Statute is still very much available to
the community, provided it is sought within the limits prescribed by that
Article. The Court has now made it abundantly clear that if the intervener
expects determination of any of its claims, which involves an exercise in

34
34 CONTINENTAL SHELF (SEP. OP. NAGENDRA SINGH)

adjudication, this would necessitate a jurisdictional link between the par-
ties to the dispute and the intervener. However, as far as cautioning the
Court of the interests of the third party is concerned, this can always be
achieved by an application under Article 62 without establishing any
jurisdictional link. The said provision of the Statute has therefore a utility
of its own, however limited it may be.

(Signed) NAGENDRA SINGH.

35
